Citation Nr: 0526306	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected malnutrition with anemia, prior to 
January 15, 2005.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service which may be recognized for 
purposes of the Department of Veterans Affairs (VA) from 
November 1941 to January 1943 and from August 1945 to March 
1946.  He was a prisoner of war (POW) of the Imperial 
Japanese Government from May 1942 to January 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which, in pertinent part, continued a 10 percent 
disability rating for the veteran's service-connected 
malnutrition with anemia.

This matter was previously before the Board in September 2004 
at which time it was remanded for additional development.

By rating action dated in June 2005, the RO awarded a 100 
percent disability rating for the veteran's service-connected 
ischemic heart disease, adding malnutrition with anemia as an 
exacerbating symptom of the ischemic heart disease.  
Accordingly, malnutrition with anemia was to be co-evaluated 
with the ischemic heart disease, effective as of January 15, 
2005.  Thus, the issue before the Board is as captioned 
above.


FINDING OF FACT

The veteran's malnutrition, described as mild, is manifested 
by some weight loss with poor appetite and body weakness, 
with no objective indication of  stomatitis, achlorhydria, or 
diarrhea.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for malnutrition with anemia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.88b, 4.117, Diagnostic Codes 6313, 7700 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2003.  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in March 2002.  The notice letter was 
clearly not mailed to the veteran prior to the initial RO 
adjudication of his claim.  Regardless, any defect in this 
regard is harmless error, as any evidence submitted by the 
veteran subsequent to the stated letter was considered by VA 
in  Supplemental Statements of the Case (SSOC) dated in 
February 2004, May 2004, and June 2005.  There is no 
indication that the outcome of the case has been affected.  
The claim has been on appeal for several years, and in that 
time VA has provided the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations in March 2002, June 2003, and December 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Where an increase in a service-
connected disability is at issue, the present  level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is  
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet.  
App. 55, 58 (1994).   

The Rating Schedule does not have a specific diagnostic code 
provision for malnutrition.  In such cases, the disability 
shall be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and   
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In  
this case, the RO has evaluated the veteran's malnutrition as 
10 percent disabling by analogy to avitaminosis under 
Diagnostic Code 6313. 

Pursuant to Diagnostic Code 6313, a 10 percent disability 
rating is warranted where there is a confirmed diagnosis with 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, an inability to concentrate, 
and irritability.  A 20 percent disability rating is 
warranted when there is stomatitis,  achlorhydria, or 
diarrhea.  A 30 percent disability rating is warranted when 
there is stomatitis, diarrhea, and symmetrical dermatitis.  A 
60 percent disability rating is warranted when all the above 
symptoms are present, plus mental symptoms and impaired 
bodily vigor.  The maximum 100 percent disability rating is 
warranted for marked mental changes, moist dermatitis, 
inability to retain adequate nourishment, exhaustion, and 
cachexia.  38 C.F.R.  § 4.88b, Diagnostic Code 6313 (2004).

In July 2001, the veteran submitted a claim for an increased 
rating for his service-connected malnutrition.  A private 
medical hematology report from H. F. D. Ferraris, M.D., dated 
in October 2001, shows that the veteran's hemoglobin was 155 
g/l (15.5g/100ml), wherein normal values for a male were from 
130 to 180 g/l.  

A private medical certificate from M. C. Carino, M.D., dated 
in October 2001, shows that the veteran was had regular 
cardiac rhythm.  There were harsh breath sounds with 
occasional respiratory wheezing.  The diagnosis was bilateral 
pulmonary tuberculosis, pneumonia, and malnutrition secondary 
to chronic illness.

A VA examination report dated in March 2002 shows that the 
veteran exhibited weight loss and poor appetite, with 
difficulty in mastication (had mandibular fracture).  The 
diagnosis was mild malnutrition.  On VA aid and attendance 
examination in March 2002, the veteran was described as 
undernourished.  His pulse was 80.  

In a March 2002 rating decision, the RO denied entitlement to 
a disability rating in excess of 10 percent for service-
connected malnutrition.

A VA examination report dated in June 2003 shows that the 
veteran had lost some weight since his last VA examination 
due to poor appetite.  He reported not currently receiving 
any treatment.  His reported symptoms included weight loss 
with poor appetite; body weakness; dizziness; and difficulty 
eating due to residual of fracture in the left mandibular, 
secondary to bolo wound.  His current weight was 49.2 
kilograms.  His weight was 50.6 kilograms in 2002, 47.6 
kilograms in 2000, and 52 kilograms in 1986.  His general 
appearance was described as having a slim build, mildly 
malnourished, with moderately stooped posture.  He has 
slightly loose skin with no active skin lesions.  His 
extremities were slim.  The diagnosis was mild malnutrition 
and mild anemia, etiology undetermined (likely related to 
malnutrition).  Laboratory testing revealed that his 
hemoglobin was 12.7 g/dL, with normal being from 14 to 17.5.

In an August 2003 supplemental statement of the case, the RO 
determined that anemia was associated with the veteran's 
malnutrition and continued the 10 percent rating.

A private medical record from M. R. Ledesma, II., M.D., dated 
in January 2004, shows that the veteran was being treated for 
symptoms associated with cough, dizziness with episodes of 
blurred vision, numbness of both lower extremities and 
hearing problems.  Anemia and poor appetite were also 
reported.

A VA heart examination report dated in March 2004 shows that 
the veteran's weight was at 45.3 kilograms.  The veteran 
looked weak and undernourished.  He had shortness of breath, 
dizziness, and difficulty climbing the examination table.  He 
complained of shortness of breath after walking 50 meters.  
There was no evidence of congestive heart failure or pedal 
edema.  His heart had a regular rhythm with no murmurs.  
Pulse was 75.  The diagnosis was arteriosclerotic heart 
disease, interventricular septum hypertrophied, negative 
inspiratory force, FC II-B, 5 METS, and ejection fraction of 
69 percent.

In April 2004, the RO awarded service connection for ischemic 
heart disease, evaluated as 60 percent disabling, effective 
from March 14, 2004.

A VA examination report dated in December 2004 showed that 
the veteran had lost some weight since his last VA 
examination, with poor appetite and body weakness.  His 
weight was 43.9 kilograms.  Pulse was 90.  He was not 
receiving any treatment for his disability.  Current symptoms 
were described as body weakness and poor appetite.  His 
general appearance showed a slim build, mildly malnourished, 
with moderately stooped posture and unstable gait.  He was 
wheelchair-borne.  There were no active skin lesions; dry 
loose skin; non-icteric sclerae; mucosal lesion; stomatitis; 
or cheilosis.  The diagnosis was mild malnutrition and mild 
anemia.  His service-connected disability was said to 
moderately restrict his ability to perform the activities of 
daily living.  The associated clinical laboratory report 
dated in January 2005 showed hemoglobin was 11.5 g/dL, with 
normal range being from 14 to 17.5.

On VA aid and attendance examination in December 2004, the 
veteran reported generalized body weakness and headache.  
There was weakness of the lower extremities compatible with 
age.  Pertinent diagnoses included age-related cognitive 
decline.

By rating action dated in June 2005, the RO awarded a 100 
percent disability rating for the veteran's service-connected 
ischemic heart disease, adding malnutrition with anemia as an 
exacerbating symptom of the ischemic heart disease.  

Applying the criteria set forth above to the facts in this 
case, the Board must conclude that a disability rating in 
excess of 10 percent for the veteran's service-connected 
malnutrition with anemia is not warranted, prior to January 
15, 2005.  Although medical examinations have shown decreased 
appetite, malnutrition, weight loss, and bodily weakness, 
there have been absolutely no objective findings of 
stomatitis, achlorhydria, diarrhea, symmetrical dermatitis, 
or mental symptoms.  The VA examiner in December 2004 stated 
that there were no active skin lesions or stomatitis.  
Although the veteran had cognitive decline, this was related 
to his age.  Thus, the veteran's symptoms fall squarely 
within the criteria for a 10 percent disability rating, and 
do not more nearly approximate the criteria for a rating in 
excess of 10 percent pursuant to Diagnostic Code 6313.

The Board has also considered whether the veteran's service-
connected malnutrition with anemia would warrant a greater 
disability rating pursuant to Diagnostic Code 7700 which 
provides for hypochromic-microcytic and megaloblastic anemia, 
such as iron-deficiency and pernicious anemia.  Diagnostic 
Code 7700 dictates that hemoglobin of 10gm/100ml or less with 
findings such as weakness, easy fatigability, or headaches 
warrants a 10 percent disability rating.  A 30 percent 
disability rating is not warranted unless there is hemoglobin 
of 8gm/100ml or less with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath. 38 C.F.R. § 4.71a, Diagnostic Code 7700.   

In this regard laboratory testing in June 2003 revealed that 
hemoglobin was 12.7 g/dL, and in January 2005 was 11.5 g/dL.  
Therefore, as there is no medical evidence of record showing 
that the veteran exhibits a hemoglobin count of 8 g/dL or 
less, a 30 percent disability rating is not be warranted 
pursuant to Diagnostic Code 7700.  Nor are separate ratings 
warranted under Diagnostic Codes 6313 and 7700, as this would 
amount to the use of multiple diagnostic codes to evaluate 
the same manifestations of disability, i.e., weakness.  See 
38 C.F.R. § 4.14.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected malnutrition with anemia prior to January 15, 2005.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  There is no probative evidence showing 
hospitalization or marked interference with employment as the 
result of the veteran's service-connected malnutrition with 
anemia.  In sum, the evidence he has presented does not 
reflect a disability picture that is so exceptional or 
unusual that it is not adequately represented by VA's 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected malnutrition with anemia prior to 
January 15, 2005, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


